Name: 1999/735/EC: Council Decision of 8 November 1999 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-11-17

 Avis juridique important|31999D07351999/735/EC: Council Decision of 8 November 1999 appointing a member of the Committee of the Regions Official Journal L 296 , 17/11/1999 P. 0022 - 0022COUNCIL DECISIONof 8 November 1999appointing a member of the Committee of the Regions(1999/735/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Antonio La Forgia, notified to the Council on 25 May 1999;Having regard to the proposal from the Italian Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Vasco Errani is hereby appointed a member of the Committee of the Regions in place of Mr Antonio La Forgia for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 8 November 1999.For the CouncilThe PresidentS. NIINISTÃ (1) OJ L 28, 4.2.1998, p. 19.